DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment filed January 27, 2021 is acknowledged.  Claims 5-8 and 10-25 are pending in the application.  Claims 1-4 and 9 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stokkers et al. WO 2010124905 (hereinafter “Stokkers”). 
With respect to claims 5, 6, 8, and 10-23, Stokkers discloses crushing a sodium chloride containing material (claims 14 and 23) (sodium chloride and the sodium chloride-replacing material(s) like 20-80% potassium chloride-claims 16-19, 21, and 23, magnesium chloride, calcium chloride, choline chloride, ammonium chloride, magnesium sulphate, claim 8) to a particle size that is between 1000 times and 3 times Stokkers overlap those as presently claimed.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Stokkers does not expressly disclose the amount of the one or more agents which is absorbed into the salt particles is between 1% to 8% (claim 5), 2% to 8% (claim 10), about 2% to about 6.5% (claim 11), about 4.5% to about 6.5% (claims 15 and 23), about 4% to about 5.6% (claims 16 and 23), about 3.2% to about 3.7% (claims 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Stokkers discloses the salt product consists of free-flowing particles and the components of the salt product are evenly and homogenously distributed in the salt particles, contrary to the sample of the comparative example in which clumps of additive (yeast extract) are on the surface (P9, L1-2; P14, L1-P15, L10; and P16, L6-P17, L2).  Given that the amount of liquid further additive(s) (agent) sprayed onto or mixed into (absorbed into) the salt product may be adjusted to obtain the desired organoleptic properties of the final salt product (e.g. homogenous ingredients, free-flowing, taste/flavor, etc.), Stokkers teaches avoiding clumping of the salt product, and the method of Stokkers is substantially similar to that as presently claimed, it is clear that the routine experimental modification of Stokkers done in order to ascertain desirable organoleptic qualities of the disclosed salt product fails to render applicant's claims patentable in the absence of unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of liquid further additive(s) (agent) sprayed onto or mixed into the salt product Stokkers with the expectation of successfully preparing an organoleptically desirable salt product (e.g. homogenous ingredients, free-flowing, taste/flavor, etc.) (P7, L5-20).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding claim 7, Stokkers teaches the agent is selected from the group consisting of butterfat, depot fat, lard, lard oil, neat's-foot oil, tallow, cod-liver oil, herring oil, menhaden oil, sardine oil, sperm oil, whale oil; vegetable oils derived from allspice, almond, aloe-vera, angelica, aniseed, apricot kernel, arnica, avocado, baobab, basil, bay, benzoin, bergamot, birch, bitter almond, pepper, bell pepper, blackberry, blueberry, boldo, buchu, cajuput, calamus, capsicum, cardamom, chamomile, chicory root, calendula, camphor, caraway, carrot seed, cassia, cedar wood, chive, cineole, cinnamon, citronella, citrus, clary sage, 3Attorney Docket No. AFC1 1591 -US-P1 Preliminary Amendment filed January 5, 2018 clove, cocoa butter, coconut, coffee, coriander, corn, cotton seed, cumin, cypress, dill, elemi, eucalyptus, evening primrose, fennel, frankincense, garlic, geranium, ginger, grape seed, grapefruit, hazelnut, helichrysum, hop, hyssop, jasmine, jojoba, juniper, kola, lavandin, lavender, leek, lemon, lemongrass, lemon verbena, licorice root, lime, linseed, macadamia, mandarin, marigold, marjoram, marula, melissa, mugwort, mustard, myrrh, neem, neroli, niaouli, niger seed, nutmeg, oiticica, olive, onion, orange, oregano, palm, palm kernel, palma rosa, paprika, patchouli, peanut, pennyroyal, peppermint, perilla, petitgrain, pimento, pine, poppy seed, pumpkin seed, rapeseed, rice bran, rose, rose geranium, rose otto, rosehip, rosemary, rosewood, rue, safflower, sage, sandalwood, sarsaparilla root, sassafras bark, savin, sesame, soybean, spearmint, spikenard, sunflower, high oleic sunflower, tagetes, tamarind, tangerine, tansy, tarragon, thuja, thyme, tea tree, tuberose, tung, turmeric, vanilla, vernonia, vetiver, walnut, wheat germ, wintergreen, wormseed, wormwood, yarrow, ylang-ylang, babassu oil, castor oil, yeast extracts, celery extracts, Stokkers discloses further additive, such as yeast, flavoring agents fragrances, (natural flavors), spices, or herbs, include spice oleoresins and oils derived from any of allspice, basil, capsicum, cinnamon, cloves, cumin, dill, garlic, marjoram, nutmeg, paprika, black pepper, rosemary, and turmeric; essential oils including anise oil, caraway oil, clove oil, eucalyptus oil, fennel oil, garlic oil, ginger oil, peppermint oil, onion oil, pepper oil, rosemary oil, and spearmint oil; citrus oils such as orange oil, lemon oil, bitter orange oil and tangerine oil; alliaceous flavours including garlic, leek, chive, and onion; botanical extracts including arnica flower extract, chamomile flower extract, hops extract, and marigold extract; botanical flavour extracts including blackberry, chicory root, cocoa, coffee, kola, licorice root, rose hips, sassapahlla root, sassafras bark, tamarind, licorice, and vanilla extracts; protein hydrolysates including hydrolyzed vegetable protein (HVPs), meat protein hydrolysates, milk protein hydrolysates; compounded flavours both natural and artificial; processed (reaction) flavours prepared through a Maillard-type reaction between reducing sugars and protein-derived components including amino acid; and representative individual flavouring agents include benzaldehyde, diacetyl (2,2- butanedione), vanillin, ethyl vanillin and citral (3,7-dimethyl-2,6-octadienal) (P8, L7-27; and P12, L16-20).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stokkers et al. WO 2010124905 (hereinafter “Stokkers”) in view of Adele et al. US 20050260305 (hereinafter “Adele”).
With respect to claims 24 and 25, Stokkers discloses crushing a sodium chloride containing material (sodium chloride and the sodium chloride-replacing material(s) like potassium chloride) to a particle size that is between 1000 times and 3 times smaller than the size of the final product, optionally crushing at least one additive (such as taste enhancer, masking agent, etc. – e.g., gluconates, salts of organic acids), mixing the sodium chloride containing material particles and additive particles wherein the particle size of the sodium chloride-containing material and additive is between 10 and 100 µm (step a), subsequently, compacting the particle mixture using a pressure of from 40 to 400 MPa (step b), subsequently, crushing the compacted salt product to give a particle size of between 50 µm to 1000 µm (step b), and spraying further additive, such as flavoring agents (such as spice oleoresins, oils, and essential oils), in liquid form onto the crushed, compacted salt particles (step c) (P3, L27-P4, L18; P6, L1-11 and 20-29; P7, L26-P8, L27; P9, L19-24; P10, L20-23; P11, L24-P12, L2; and P12, L16-P13, L7).  The particle sizes and pressure disclosed by Stokkers overlap those as presently claimed.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Stokkers does not expressly disclose the amount of the one or more agents which is absorbed into the salt particles is about 2% to about 6.5% by weight, based on the total weight of the salt product.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  The amount of further additive(s) (agent) sprayed onto (absorbed into) the salt product is a matter of choice and may be adjusted to obtain the desired organoleptic and nutritional properties of the final salt product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of further additive(s) sprayed onto the salt product of Stokkers through routine experimentation to obtain a salt product with desirable organoleptic and nutritional properties. 
Additionally, Stokkers does not expressly disclose the oil further-additive is high oleic sunflower oil. Given that Adele teaches food supplement or dietary supplement comprising a combination of salt and high oleic sunflower oil was well known in the art before the effective filing date of the claimed invention (paragraphs [0005], [0013], and [0018]) and Stokkers 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Response to Amendment
The Declaration under 37 CFR 1.132 filed January 27, 2021 is insufficient to overcome the rejection of claims 5-8 and 10-23 over Stokkers and claims 24 and 25 over Stokkers in view of Adele as set forth in the last Office action because of the following reasons:
At paragraphs 1-8, the Declaration indicates that Gerrit Jan Stokkers has signed the Declaration but is not one of the inventors of the instant application.  Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that 
At paragraphs 9, 12, 13, and 16, the Declaration indicates although a further additive can be added to the salt product of Stokkers, this additive is not specified to be a liquid agent not being water or any other liquid in which the salt dissolves for more than 5% by weight at 20°C at 1,013 bar, nor is it specified that this additive is added in an amount between 1 to 8 % by weight, based on the total amount of salt particles.  Accordingly, a skilled person, upon reading the full disclosure of Stokkers, would have no reason to think that Stokkers’ process could be used to absorb between 1 to 8 wt% of a liquid agent, not being water or any other liquid in which the salt dissolves for more than 5% by weight at 20°C at 1,013 bar, and obtain a free-flowing product. This would go against all knowledge in the field that adding such a liquid agent, e.g., an oil, in such quantities, would lead to a cohesive salt product. This has also been conclusively shown in the Examples wherein even a small amount of oil added to salt was shown to unacceptably agglomerate the salt and make it unusable.  Instead, one of skill in the art. would readily understand these embodiments to provide a way of adding functional additives, such as iodides and iodates, to the salt product, i.e., additives that are more easily added to the salt product in a liquid (dissolved) form.  Moreover, even if a skilled person were to consider adding an oil as a “further additive” in Stokkers, based on their technical knowledge about particle compositions, and in particular, about the flowability of a salt product having a particle size of from 50 um to 10 mm (as in Stokkers), they would have no motivation to add more than 0,1 wt.% oil, based on the total amount of salt, particles. This is because a skilled person, working in the field of salt particles at 
Examiner disagrees.  Stokkers teaches the additive is a liquid agent not being water or any other liquid in which the salt dissolves for more than 4% by weight at 20⁰C at 1013 bar as presently claimed since the reference discloses a further additive is sprayed onto salt product or mixed, in the presence of a liquid, into the salt product after In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
Additionally, Stokkers discloses the salt product consists of free-flowing particles (P9, L1-2).  In one of the examples, Stokkers discloses the components of the salt product are evenly and homogenously distributed in the salt particles, contrary to the sample of the comparative example in which clumps of additive (yeast extract) are on the surface (P14, L1-P15, L10; and P16, L6-P17, L2).  Further, Stokkers also discloses an additive selected from the group of materials that influence the caking properties and free flowability, such as an anti-caking agent or a flow additive, of the salt product may be included during the preparation of the salt product (P7, L6-20).  Given that the amount of liquid further additive(s) (agent) sprayed onto or mixed into (absorbed into) Stokkers, as shown above, teaches avoiding clumping of the salt product, and the method of Stokkers is substantially similar to that as presently claimed, it is clear that the routine experimental modification of Stokkers done in order to ascertain desirable organoleptic qualities of the disclosed salt product fails to render applicant's claims patentable in the absence of unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of liquid further additive(s) (agent) sprayed onto or mixed into the salt product Stokkers with the expectation of successfully preparing an organoleptically desirable salt product (e.g. homogenous ingredients, free-flowing, taste/flavor, etc.) (P7, L5-20).  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  
At paragraphs 10 and 11, the Declaration indicates it is common knowledge to those skilled in the art that adding higher amounts of moisture to salt lead to a non-flowing/caked product. Addition of moisture above 0.1 % to a small-particle size salt fraction reduces flowability. Flowability is indicated by the angle of repose, for sodium chloride in a similar particle size range, and is available in literature [Lavoie].  In the patent, application data is provided that upon addition of moisture, the angle of repose significantly increases, and according to literature that is significant [Al-Hashemi].  Moisture content of typical flowable dry' salt products has also been reported [Fitzpatrick and Hedge].  Therefore, it is exceedingly clear to us based not only on our own experience in the art but also based on this literature, that a skilled person would expect to be able to use up to 0.1 wt% moisture but would not expect to be able to use 
Examiner disagrees.  Applicant is reminded that an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960).  Applicant does not compare Lavoie, AL-
At paragraph 14, the Declaration indicates the teachings of Adele do not remedy any of the aforementioned deficiencies or change the perspective of one of skill in the art based on the clear teachings of the relevant literature.
Examiner disagrees.  While Adele does not disclose all the features of the presently claimed invention, Adele is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
At paragraphs 15 and 17, the Declaration discloses the current claims require adding an agent, such as high oleic sunflower oil, to levels of 1% by weight or higher. In comparison to the clear teachings of the relevant literature described above, it was very surprising to find that this amount of agent can be added without losing flowability of the salt product.  In fact, in the original patent application, e.g. at [0028] of the US publication 2014/0110510, it was confirmed that “[i]t was surprisingly found that the 
Examiner disagrees.  As pointed out by the Applicant, the instant specification discloses surprisingly, it was found that parts of the technology of WO 2010/124905 (Stokkers) for5 making special homogeneous grades of low-sodium salt, can be used in a process in which one can produce a salt intermediate product into which surprisingly high amounts of one or more agents can be absorbed, in an amount much higher than in conventional salt products, while remaining free-flowing and without the disadvantages observed when a conventional salt is10 used. More particularly, it was found that specific steps of the process as presented in WO 2010/124905 (Stokkers) can be combined with a step to absorb one or more agents into the salt composition, particularly inside the salt particles (sometimes denoted as salt grains), resulting in the desired process and desired products (P3, L4-15).  As previously disclosed, Stokkers teaches the claimed process steps of a) processing NaCl and/KCl, b) compacting the particles from step a, AND c) absorbing one or more agents into the salt particles, wherein the agent is in liquid form (a further additive (such as oleoresins and oils)  is sprayed onto salt product or mixed, in the presence of a liquid, into the salt product after the compacted product has been crushed (comminuted)) (P3, L27-P4, L18; P6, L1-11 and 20-29; P7, L26-P8, L27; P9, L19-24; P10, L20-23; P11, L24-P12, L2; and P12, L16-P13, L7).  Thus, the process of Stokkers is substantially similar to the claimed invention.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).  While Stokkers does not expressly disclose the quantity of absorbed agent in the salt particles, Applicant is reminded that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
It is also noted the examples in specification which have been discussed in the Declaration relate to comparing salt composition according to the invention and commercially available salt.  The commercially available salt has not been subjected to the processing and compacting steps of the claimed invention.  Additionally, the commercially available salt used as a comparison does not encompass the salt composition prepared in Stokkers, and the Declaration fails to show that Stokkers is incapable of adding the additive in an amount between 1 to 8% by weight, based on the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
A proper showing of unexpected results has not been presented to the Office for consideration, and therefore this argument is not persuasive.  Additionally, the unexpected characteristics described by Applicant are indeed expected in view of the prior art since Stokkers discloses the salt product consists of free-flowing particles of improved taste as well as a further additive (such as oleoresins and oils)  is sprayed onto salt product or mixed, in the presence of a liquid, into the salt product after the compacted product has been crushed (comminuted) (P3, L22-P4, L18; P7, L26-P8, L27; P9, L1-2; and P12, L16-P13, L7).  
Further, Applicant is reminded that a proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

	 
Response to Arguments
Applicant’s arguments filed January 27, 2021 with respect to Stokkers have been fully considered, but they are unpersuasive.
The Applicant herein respectfully disagrees with the Office and respectfully submits that these references do not establish a prima facie case of obviousness as described in detail below and supported in the concurrently filed Declaration. Moreover, even if a prima facie case of obviousness was established, the Applicant submits that the superior and unexpected results associated with the claimed invention would overcome any such rejections as also described in detail below and supported in the Declaration.  The Declarants, who not only are those of skill in the art but also the inventors of the reference to Stokkers itself, confirm: 1) Although a further additive can Therefore, they would expect any such optimization or addition of an oil to fail. This is confirmed by comments set forth in the Background of the instant application. For this reason, it cannot be said that one of skill in the art would predictably or obviously utilize the claimed amount of agent (oil) to form the claimed invention; and 2) It is common knowledge to those skilled in the art that adding higher amounts of moisture to salt lead to a non-flowing/caked product. Addition of moisture above 0.1 % to a small-particle size salt fraction reduces flowability. Flowability is indicated by the angle of repose, for sodium chloride in a similar particle size range, and is available in the literature.  In the patent application, data is provided that upon addition of moisture, the angle of repose significantly increases, and according to literature that is significant. Moreover, moisture content of typical flowable dry salt products has also been reported in the literature. As such, the Declarants confirm that, to them, it is exceedingly clear that a skilled person would expect to be able to use up to 0.1 wt% moisture but would not expect to be able to use any more. To suggest otherwise is to ignore the clear literature teachings on this subject. This directly rebuts the Examiner's conclusions (P7-P9).
Applicant also argues as described in detail by the Declarants, one of skill in the art would not routinely modify Stokkers to arrive at the claimed invention. The literature clearly teaches the opposite. Similarly, it is not known in the art that the variable of the amount of the absorbed agent could be optimized to arrive at the claimed invention. Again, to conclude otherwise is to disregard the vast literature on this topic, as described in the Declaration.  Quite simply, one of skill in the art would not realize that the amount of the absorbed agent could be increased to the amount set forth in the instant claims. There is nothing in the art cited by the Examiner or in the literature that 
Examiner disagrees.  Applicant is reminded if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
A prima facie case of obviousness has adequately been established.  As disclosed above, Stokkers teaches the additive is a liquid agent not being water or any other liquid in which the salt dissolves for more than 4% by weight at 20⁰C at 1013 bar as presently claimed since the reference discloses a further additive is sprayed onto salt In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
Additionally, Stokkers discloses the salt product consists of free-flowing particles (P9, L1-2).  In one of the examples, Stokkers discloses the components of the salt product are evenly and homogenously distributed in the salt particles, contrary to the sample of the comparative example in which clumps of additive (yeast extract) are on the surface (P14, L1-P15, L10; and P16, L6-P17, L2).  Further, Stokkers also discloses an additive selected from the group of materials that influence the caking properties and free flowability, such as an anti-caking agent or a flow additive, of the salt product may be included during the preparation of the salt product (P7, L6-20).  Given that the Stokkers, as shown above, teaches avoiding clumping of the salt product, and the method of Stokkers is substantially similar to that as presently claimed, it is clear that the routine experimental modification of Stokkers done in order to ascertain desirable organoleptic qualities of the disclosed salt product fails to render applicant's claims patentable in the absence of unexpected results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of liquid further additive(s) (agent) sprayed onto or mixed into the salt product Stokkers with the expectation of successfully preparing an organoleptically desirable salt product (e.g. homogenous ingredients, free-flowing, taste/flavor, etc.) (P7, L5-20).  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  
Applicant argues the Declarants also provide numerous journal references that confirm their conclusions. The Declarants also confirm that the skilled person would not make certain experiments and adaptations to disregard the literature and arrive at the claimed invention. The clear understanding of flowability set forth in the literature would stop one of skill in the art from forming the claimed invention. The Declarants also confirm that the teachings of Adele et al. (US 20050260305) do not remedy any of the aforementioned deficiencies or change the perspective of one of skill in the art based on the clear teachings of the relevant literature (P9 and P11).
Examiner disagrees.  As disclosed above, Applicant does not compare Lavoie, AL-Hashemi, Fitzpatric, or Hedge to the claimed invention to determine the number of prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960).  
Additionally, while Adele does not disclose all the features of the presently claimed invention, Adele is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant argues the Declarants conclusively show that one of skill in the art would not proceed as suggested by the Examiner.  The Applicant also respectfully submits that if the Examiner continues to disagree with both Declarants and the literature cited by the Declarants, the Examiner must provide sufficient rebuttal literature evidence that disproves the conclusions of the Declarants. Simply choosing to disregard, or disagree with, the Declarants' statements and the cited literature without providing conclusive proof to the contrary is not procedurally or legally sufficient to maintain the pending rejections (P9-P11).
Examiner disagrees.  Sufficient support of Examiner’s position is found within the Stokkers reference as well as in the knowledge generally available to one of ordinary skill in the art, and no additional literature is required.  Although the Examiner is unpersuaded by the evidence presented by the Applicant, Examiner has fully taken Applicant’s position into consideration and has NOT ignored or disregarded the evidence provided by the Applicant.  
Applicant argues simply for the sake of argument, even if a prima facie case of obviousness was established, the Applicant submits that the superior and unexpected results associated with the claimed invention would overcome any such rejections as also previously described in detail to the Office and as described in the Declaration.  The Declarants clearly provide a detailed analysis of the closest prior art (Stokkers) which they themselves wrote. They also provide numerous literature references that support their positions. They even further provide testing data and analysis that further 
Examiner disagrees.  As disclosed above and as pointed out by the Applicant, the instant specification discloses surprisingly, it was found that parts of the technology of WO 2010/124905 (Stokkers) for5 making special homogeneous grades of low-sodium salt, can be used in a process in which one can produce a salt intermediate product into which surprisingly high amounts of one or more agents can be absorbed, in an amount much higher than in conventional salt products, while remaining free-flowing and without the disadvantages observed when a conventional salt is10 used. More particularly, it was found that specific steps of the process as presented in WO 2010/124905 (Stokkers) can be combined with a step to absorb one or more agents into the salt composition, particularly inside the salt particles (sometimes denoted as salt grains), resulting in the desired process and desired products (P3, L4-15).  As previously disclosed, Stokkers teaches the claimed process steps of a) processing NaCl and/KCl, b) compacting the Stokkers is substantially similar to the claimed invention.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).  While Stokkers does not expressly disclose the quantity of absorbed agent in the salt particles, Applicant is reminded that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best,
It is also noted the examples in specification which have been discussed in the Declaration relate to comparing salt composition according to the invention and commercially available salt.  The commercially available salt has not been subjected to the processing and compacting steps of the claimed invention.  Additionally, the commercially available salt used as a comparison does not encompass the salt composition prepared in Stokkers, and the Declaration fails to show that Stokkers is incapable of adding the additive in an amount between 1 to 8% by weight, based on the total amount of salt particles.  Applicant is reminded that “a comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
A proper showing of unexpected results has not been presented to the Office for consideration, and therefore this argument is not persuasive.  Additionally, the unexpected characteristics described by Applicant are indeed expected in view of the prior art since Stokkers discloses the salt product consists of free-flowing particles of improved taste as well as a further additive (such as oleoresins and oils)  is sprayed onto salt product or mixed, in the presence of a liquid, into the salt product after the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793